Exhibit 10.14

 

[g412031mai001.gif]

 

February 14, 2017

 

Mr. Patrick Bilbo

 

Dear Patrick,

 

This letter is to confirm your promotion to the position Chief Operating
Officer. This position reports to Gary Gillheeney Sr., Chief Executive Officer.
The effective date of the promotion is January 6, 2017.

 

·                  Salary. You will receive a bi-weekly salary of $12,720.00
which is $330,720.00 on an annualized basis and will be subject to an annual
review based on merit. The position is exempt under the Fair Labor Standards
Act.

 

·                  Short-Term Incentive. You will be eligible for a target
management bonus of up to 30% based on mutually agreed upon goals.

 

·                  Benefits. You will continue to be eligible to participate in
all of our benefit programs. These include the following: Medical, Dental,
Vision, Life and AD&D, Short and Long-term Disability, Employee Assistance Plan
and 401(k). You will continue to accrue vacation time at your current level.

 

·                  Invention, Non-Disclosure and Non-Competition Agreement. You
will be required to execute and deliver to the Company the attached standard
form of Invention, Non-Disclosure and Non-Competition Agreement, which contains
provisions, relating to inventions, proprietary information and non-competition.

 

Please indicate your acceptance by countersigning this letter and returning it,
along with the signed Invention, Non-Disclosure and Non-Competition Agreement,
to Human Resources within two days of receipt.

 

ACCEPTED:

 

Sincerely,

 

 

 

/s/ Patrick Bilbo

 

 

 

 

 

Patrick Bilbo

10/19/17

 

/s/ Houda E. Samaha

Name

Date

 

Houda E. Samaha

 

 

 

Assistant Vice President, Human Resources

 

Attachments

 

150 Dan Road · Canton, MA 02021 · www.organogenesis.com · 1-888-HEAL-2DAY

 

--------------------------------------------------------------------------------